Third District Court of Appeal
                              State of Florida

                        Opinion filed February 21, 2018.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D17-2436
                       Lower Tribunal No. 75-11762B
                           ________________


                      William Charles Richardson,
                                   Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Stephen T.
Millan, Judge.

     William Charles Richardson, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

     PER CURIAM.
      Affirmed. The Appellant, William Charles Richardson, is directed to show

cause, within thirty days of the date of this opinion, why he should not be

prohibited from filing further pro se appeals, petitions, motions, or other pleadings

in this Court relating to lower tribunal case F75-11762. See State v. Spencer, 751

So. 2d 47 (Fla. 1999), and the trial court’s orders of October 13, 2017, June 24,

2016, September 24, 2015, and April 12, 2013, as well as this Court’s opinions and

orders in Case Nos. 3D17-2051, 3D16-2162, 3D16-1825, 3D15-1936, 3D15-530,

and 3D13-2045.




                                         2